DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A & C in the reply filed on 07/12/2022 is acknowledged.  The traversal is on the ground(s) that the restriction is improper as the claims overlap in scope.  This is not found persuasive because having an respirator or change in material adds additional structure which requires further consideration by the Examiner, especially when claims are directed to values as a result of testing.
The requirement is still deemed proper and is therefore made FINAL.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species D, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/12/2022.
Thus, claims 1-7 and 9-18 are being considered by the Examiner.
Information Disclosure Statement
All references in the IDS forms filed have been considered by the Examiner.
Claim Objections
Claims 6-7 and 14-15 are objected to because of the following informalities:  
Claims 6-7 and 14-15: all instances of “The respirator of claim 1,,” should read as “The respirator of claim 1,”  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (JP 2014217461 A). See attached English translation of Kamiyama used by the Examiner.
Regarding claim 1, Kamiyama discloses a filtering face-piece respirator (disposable mask 100, Abstract) comprising a mask body (mask main body 10), wherein the mask body 10 comprises: 
an inner cover web (skin-side non-woven fabric layer 13, [0033]); 
an outer cover web (outer non-woven fabric layer 11, [0026]); 
filter media (inner non-woven layer 12, [0031]) disposed between the inner cover web and the outer cover web in a filter region of the mask body (Figure 2- layer 12 is shown to be positioned between layers 11, 13, [0031]); 
right (right mask body 10b) and left portions (left mask body 10a) on each side of a centerline (bonding portion 16, [0018]- “The mask 100 in FIG.1 is a left mask main body 10a and a right mask main body 10b of left-right symmetric shape integrally joined at a bonding portion 16 extending in the vertical direction at the center of the mask main body portion 10”, Figure 1), wherein the right 10b and left 10a portions are bounded by a perimeter of the mask body (Figure 1- shows portions 10a,10b bounded by an inherent perimeter of mask body 10); 
a collapsible zone (ear hooking portions 20, [0019-0020]) disposed along at least a portion of the perimeter of the mask body (Figure 1- ear hooking portions 20 are shown to be disposed along the left and right perimeters of mask body 10 joined at heat seal portion 15); and 
a reinforcing element (band-like members 30 with covers 40) disposed in an upper region of the mask body to define a reinforced zone of the mask body (Figure 1- band-like members 30 with covers 40 are shown to be disposed along an upper portion of mask body 10 which forms a reinforced zone at the upper portion of mask body 10, [0021-0023]), wherein the reinforced zone (Figure 1- area having members 30 with covers 40 over mask body 10) is at least partially surrounded by the collapsible zone (Figure 1- left and right ends of members 30 with covers 40 are shown to be partially surrounded by ear hooking portions 20), wherein the reinforcing element (members 30 with covers 40) extends across the centerline between the right and left portions of the mask body (Figure 1- shows elements 30 with covers 40 extending across the bonding portion between portions 10a,10b of mask body 10, [0018]).
Kamiyama does not specifically disclose wherein the reinforcing element comprises a width of at least about 5 mm and no greater than about 50 mm as measured in a direction parallel to the centerline, and further wherein a distance on the mask body along the centerline between an upper perimeter segment of the perimeter and the reinforcing element is no greater than about 5 mm. Kamiyama does teach that the mask 100 is adapted for a user’s face ([0018]) and wherein the reinforcing element 30,40 may be placed along an upper end of the mask body 10 at a “predetermined interval” ([0021]). A person of ordinary skill would recognize that the reinforcing device may have a width within the claimed range and be positioned relative to the mask body at the claimed distance as variations of size and positioning are conventionally known within the art (MPEP 2144.04 for reference regarding change in dimensions and rearrangement of parts), wherein the specific dimensions and positioning may be suitable for the mask to be able to fit on a variety of user face sizes. Furthermore, there is no provided criticality in the disclosure of the invention regarding the specific values relating to the dimensions and positioning of the reinforcing element of the mask as it is recited that “The reinforcing element 40 can take any suitable shape or combination of shapes and include any suitable dimensions” (Specification- [page 10, lines 1-2]) and “can be disposed in any suitable location of or within the mask body” (Specification- [page 9, line 13]). Kamiyama and the instant invention are analogous because they both teach multi-layered face masks with reinforcing elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dimensions and the placement of the reinforcement element relative to the mask body of Kamiyama to be the instantly claimed width and positioning as they are conventional within the art, such that the mask would be suitable for placement to a variety of different users.
Regarding claim 4, Kamiyama teaches the respirator of claim 1 as discussed above. Kamiyama further discloses wherein a bending force of the collapsible zone (area having ear hooks 20, [0019]- discusses the ear hooks 20 having “stretchability” and “elasticity”) of the mask body (mask main body 10) is less than a bending force of the reinforced zone (members 30 with covers 40, [0021, 0023]- discusses that the members 30 are able to deform and are made of a deformable metal or resin strip) of the mask body ([0019-0023]- discusses the materials and use of the elastic ear hooks 20 and deformable elements 30, wherein it is known that a greater bending force would be needed to deform the metal or resin material of elements 30 than the elastic material of the ear loops 20).
Regarding claim 5, Kamiyama teaches the respirator of claim 4 as discussed above. 
Kamiyama does not explicitly disclose wherein the bending force of the collapsible zone is no greater than 90% of the bending force of the reinforced zone. Kamiyama further teaches wherein the collapsible zone (area having ear loops 20) has a lower bending force than the reinforced zone (elements 30 with covers 40, see claim 4 discussion above). A person of ordinary skill would recognize that the force to bend the elastic material of the ear loops 20 would be significantly less than the force needed to bend the metal or resin strip of material of elements 30 such that the bending force would be less than 90% of the bending force needed to bend the more rigid and deformable material of elements 30 as claimed, wherein the ear loops being flexible and the reinforced zone being more rigid and providing additional structure to the body of the mask body allows the mask to be stably mounted on the face when worn (Kamiyama- [0020]). Kamiyama and the instant invention are analogous because they both teach layered respirators with reinforcing materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to understand that the bending force of the collapsible zone would be less than 90% of the force needed to bend the reinforced zone as taught by Kamiyama and further discussed above, wherein the ear loops being flexible and the reinforced zone being more rigid and providing additional structure to the body of the mask body allows the mask to be stably mounted on the face when worn (Kamiyama- [0020]).
Regarding claim 6, Kamiyama teaches the respirator of claim 1 as discussed above. 
Kamiyama does not explicitly teach wherein a pressure drop of the filtering face-piece respirator that includes the reinforcing element is no greater than 3% of a pressure drop of the filtering face-piece respirator that does not include the reinforcing element. Kamiyama does teach that the mask body 10 retains a cup-like shape when worn [0018] and wherein the addition of the elements 30 allows further rigidity of the mask 100 to be retained [0023]. A person of ordinary skill would recognize that the addition of the further rigidizing reinforcing element would not greatly hinder the pressure of the respirator and it is evidenced by the disclosure of the instant invention that maintaining the “cup-shaped configuration” of the respirator reduces a pressure drop as the reinforcing material prevents the collapse of the shape of the mask body (Specifications- [page 6, lines 13-23]). Thus, the mask of Kamiyama would have a minimal pressure drop when the respirator is worn with and without the reinforcing element. Kamiyama and the instant invention are analogous because they both teach layered respirators with reinforcing elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to understand that the respirator having the reinforcing element would cause a pressure drop of no greater than 3% than when only the respirator is used as discussed and taught by Kamiyama above, wherein the cup-like shape of the mask body 10 would still remain the same and be securely applied onto a user’s face (Kamiyama- [0018, 0020-0021]).
Regarding claim 7, Kamiyama teaches the respirator of claim 1 as discussed above. Kamiyama further discloses wherein the reinforcing element (elements 30 with covers 40) comprises a non-woven material ([0022]- “As the cover member 40, non-woven fabric”).
Regarding claim 9, Kamiyama teaches the respirator of claim 1 as discussed above. Kamiyama further discloses wherein the mask body 10 (mask body 10) further comprises a vertical fold along the centerline in the upper portion of the mask body (inherent vertical fold shown along bonding portion 16 which extends along the total body of the mask body 10 from the top to bottom), wherein the reinforcing element 30,40 extends through the vertical fold (Figure 1- elements 30 with covers 40 extends through heat seal 16 as shown).
Regarding claim 10, Kamiyama teaches the respirator of claim 9 as discussed above. Kamiyama further discloses wherein the mask body (mask body 10) further comprises a seal (bonding portion 16) that extends along the centerline between the vertical fold and a bottom perimeter segment of the mask body (Figure 1- shows bonding portion 16 extending along the centerline between the inherent vertical fold and bottom perimeter of mask body 10), wherein the seal 16 connects central and lower regions of each of the right and left portions together (Figure 1- bonding portion 16 connects all regions of side 10a to 10b of mask body 10, [0018]).
Regarding claim 11, Kamiyama teaches the respirator of claim 9 as discussed above. Kamiyama further discloses wherein the reinforcing element (elements 30 with covers 40) does not extend into the central and lower regions of the right and left portions of the mask body (Figure 1- elements 30 with covers 40 are shown to not extend into central and lower regions of left and right mask main bodies 10a,10b).
Regarding claim 12, Kamiyama teaches the respirator of claim 1 as discussed above. Kamiyama further discloses wherein the reinforcing element (elements 30 with covers 40) extends between the perimeter in the right portion of the mask body 10a and the perimeter in the left portion 10b of the mask body (Figure 1- elements 30 with covers 40 are shown to extend between the perimeter of the left and right portions of the mask body 10a, 10b).
Regarding claim 13, Kamiyama teaches the respirator of claim 1 as discussed above. Kamiyama further discloses further comprising a right tab extending from the right portion 10b of the mask body and a left tab extending from the left portion 10a of the mask body (annotated Figure 1 below- indicated tabs of left and right mask portions 10a,10b are shown), wherein the right and left tabs are disposed in the collapsible zone (annotated Figure 1 below- indicated tabs are disposed in the zone comprised of ear hooks 20).

    PNG
    media_image1.png
    548
    545
    media_image1.png
    Greyscale

Regarding claim 14, Kamiyama teaches the respirator of claim 1 as discussed above. Kamiyama further discloses wherein the collapsible zone (zone having ear loops 20) of the mask body 10 defines a face seal that is adapted to at least partially conform to a face of a wearer ([0019-0020]- discusses that the rigid mask body 10 with elastic ear loops 20 allows the mask to stability fit on the user’s face and is hard to shift, thus indicating a seal being formed between the user’s face and mask 100).
Regarding claim 15, Kamiyama teaches the respirator of claim 1 as discussed above. Kamiyama further discloses wherein the reinforcing element (elements 30 with covers 40) is connected to at least one of the inner and outer cover webs by a weld line (Figure 1- elements 30 with covers 40 are shown to be connected to outer non-woven fabric layer 11, [0023]).
Regarding claim 16, Kamiyama teaches the respirator of claim 1 as discussed above. Kamiyama further discloses wherein the reinforcing element (elements 30 with covers 40) does not extend into the collapsible zone (Figure 1- elements 30 with covers 40 are shown to not extend into areas of each ear loop 20).
Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (JP 2014217461 A) in view of Bostock (US 8375950 B2). See attached English translation of Kamiyama used by the Examiner.
Regarding claim 2, Kamiyama teaches the respirator of claim 1 as discussed above. 
Kamiyama does not teach wherein the reinforcing element comprises a basis weight of at least about 50 gsm and no greater than about 200 gsm. Bostock teaches an analogous respirator (device 10, Abstract) wherein an analogous reinforcing layer ([Col 13, line 34]- “a layered web”) comprises a basis weight of at least 50 gsm and no greater than about 200 gsm ([Col 13, lines 34-35]- “a layered web having a basis weight of 100 g/m^2”), suggesting better material quality of the mask in order to form a multi-layer cupped air-chamber when the mask is worn (Bostock- Abstract). Kamiyama and Bostock are analogous because they both teach layered respirators.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the basis weight of the reinforcing element as taught by Kamiyama to be within the claimed range as taught by Bostock, suggesting better material quality of the mask in order to form a multi-layer cupped air-chamber when the mask is worn (Bostock- Abstract).
Regarding claim 3, Kamiyama as modified by Bostock teaches the respirator of claim 2 as discussed above. Kamiyama as modified by Bostock further teaches wherein the reinforcing element (Kamiyama- elements 30 with covers 40) comprises a basis weight of at least about 100gsm and no greater than about 150 gsm (Bostock [Col 13, lines 34-35]- “a layered web having a basis weight of 100 g/m^2”).
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (JP 2014217461 A) in view of Jaganathan (US 20160175752 A1). See attached English translation of Kamiyama used by the Examiner.
Regarding claim 17, Kamiyama teaches the respirator of claim 1 as discussed above. 
Kamiyama does not teach wherein the reinforcing element comprises an air permeability of at least about 500 cfm/ft2 and no greater than about 1200 cfm/ft2 as determined utilizing ASTM D737-04 (2016) with a 1 inch diameter test opening, an 8 mm orifice, and 1/100 inches of water pressure. Jaganathan teaches an analogous material layer ([0076]- “backer layer”, [0002-0003]- discusses biomedical applications and filtration) comprising an air permeability of at least about 500 cfm/ft2 and no greater than about 1200 cfm/ft2 as determined utilizing ASTM D737 ([0076]- teaches different ranges of air permeability), providing relatively high air permeability to the respirator (Jaganathan-[0076]). A person of ordinary skill would recognize that the taught ranges overlap with the claimed range such that the air permeability may be optimized to fall within the claimed range (see MPEP 2144.05 for reference regarding ranges). Furthermore, a person of ordinary skill would recognize that specific parameters of testing as claimed are similarly applied to the results of Jaganathan as the same testing standards of ASTM D737 were utilized and the disclosure of the instant invention does not place criticality in the specific testing parameters and results. Kamiyama and Jaganathan are analogous because they both teach layered biomedical devices having filtering functionality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reinforcing element of Kamiyama to have an air permeability value in the instantly claimed range using the specific testing standards and parameters as taught by Jaganathan, as further discussed above. Having such a value allows the respirator to have a greater air permeability such that air may easily pass through the filtered respirator (Jaganathan- [0076]). 
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (JP 2014217461 A) in view of Matsuda (US 20170027776 A1). See attached English translation of Kamiyama used by the Examiner.
Regarding claim 18, Kamiyama teaches the respirator of claim 18 as discussed above. Kamiyama further teaches wherein the reinforcing element (elements 30 with covers 40) is made of a material ([0022]- “As the cover member 40, non-woven fabric or resin film of thermoplastic synthetic fiber”, [0023]- “The strip member 30 may be a metal or a resin, but preferably uses a strip-shaped material formed by stretching a polymer having a high molecular weight until plastic deformability appears, for example, a plastically deformable polyethylene material”).
Kamiyama does not teach wherein the reinforcing element comprises a bending resistance of at least about 1 mgf and not greater than about 10 mgf as determined utilizing T 543 om-11 (2011) with a 50 gsm support layer. Matsuda teaches an analogous reinforcing element (fixing member 20, Abstract, [0009]- discusses fixing member having a stiffness) of analogous material ([0090]- discusses various thermoplastics) having a bending resistance as determined by utilizing T 543 om-11 (Claim 4- “wherein the bending stiffness of the fixing member as determined via the bending test using the Gurley tester is 30 mgf or less”), providing further stiffness and stability to an area of application ([0005]). A person of ordinary skill would recognize that the taught values of Matsuda may be optimized to fall within the claimed range as the taught range encompasses the claimed range (see MPEP 2144.05 for reference). A person of ordinary skill would also recognize that the same testing parameters may have been used as the same testing standards were utilized to determine the resulting bending resistance. Kamiyama and Matsuda are analogous because they both teach reinforcing elements providing a stiffness to a biomedical device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reinforcing element of Kamiyama to have the instantly claimed range of bending resistance using the testing and parameters as claimed and taught by Matsuda, as discussed above, providing further stiffness ad stability to an area of application ([0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2017155152 A1 (Yoo)- respirator with reinforcing element
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        October 27, 2022


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786